Citation Nr: 1308142	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-22 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to November 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, as support for these and other claims he also had appealed, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO).

In August 2012, the Board issued a decision denying claims for higher initial ratings for hypertension and associated left ventricular hypertrophy.  However, the Board instead remanded these remaining claims to the RO via the Appeals Management Center (AMC) to have the Veteran undergo a VA compensation examination for medical nexus opinions concerning the etiologies of his lumbar spine disorder and hiatal hernia, especially in terms of the likelihood they are related or attributable to his military service or date back to his service.  And as the AMC provided the required VA compensation examination on remand for these necessary medical nexus opinions, there was compliance with this remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant the right to compliance with the remand orders, as a matter of law).

The Veteran also contends he has a neck or cervical spine disorder as a result of his military service.  There is no indication the RO has considered this additional claim.  The Board therefore is referring this claim to the RO for all appropriate development and consideration.

As for the claims that are currently before the Board, for the low back or lumbar spine disorder and hiatal hernia, they have been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran did not experience chronic lumbar spine disorder symptomatology during his service.

2.  He also has not experienced continuous lumbar spine disorder symptomatology since his discharge from service.

3.  His currently diagnosed lumbar spine disorder is unrelated to his service or any incident of his service.

4.  His currently diagnosed hiatal hernia disorder also is unrelated to his service or any incident of his service.


CONCLUSIONS OF LAW

1.  His lumbar spine disorder is not due to disease or injury incurred in or aggravated by his active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  His hiatal hernia also is not due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  To this end, upon receipt of a complete or substantially complete application, VA was required to inform him of any information and medical or lay evidence not of record:  (1) that was necessary to substantiate these claims; (2) that VA would obtain and assist him in obtaining; and (3) that he was expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the RO sent a letter to the Veteran in March 2009, prior to initially adjudicating these claims in May 2009, therefore in the preferred sequence.  The letter apprised him of the type of evidence and information needed to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The notice letter also provided the general criteria for assigning "downstream" disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA also fulfilled its duty to assist the Veteran with these two claims by obtaining all potentially relevant evidence, which is obtainable, and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO and AMC obtained his available service treatment records (STRs), as well as his procurable VA outpatient and private treatment records.  During his March 2010 DRO hearing, he testified that the private examiners who had provided him treatment during the years 1973 through 1992 were no longer practicing, and that procurement of their records was essentially impossible.  Therefore, a remand to procure the private treatment records from 1973 through 1992 would serve no useful purpose and result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

For these claims, a VA medical examination was provided in September 2012 as directed by the Board's August 2012 remand.  The September 2012 VA medical examination report provides sufficient medical evidence for deciding these claims as it addresses the salient questions of the whether the Veteran has current lumbar spine and hiatal hernia disorders and whether these disorders are related or attributable to his military service or date back to his service.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

In deciding these claims, the Board has reviewed all of the relevant evidence in the Veteran's claims file, to include the on-line "Virtual VA" e-folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


II.  Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship, nexus or linkage between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disease, such as arthritis of the lumbar spine, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  This presumption, however, does not apply to degenerative disc disease (DDD), only instead degenerative joint disease (DJD), i.e., arthritis, and does not apply to a hiatal hernia either.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  He is competent to report the symptoms and impairments associated with his lumbar spine and hiatal hernia disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of the Veteran's lumbar spine and hiatal hernia disorders because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  

Lumbar Spine Disorder

The Veteran contends that he developed a lumbar spine disorder as a result of service.  Specifically, the Veteran contends that he developed a lumbar spine disorder as a result of a 1961 in-service automobile accident.  Alternatively, the Veteran contends that he developed an arthritic condition due to 20 years of serving aboard ships in cramped conditions during service.  

Reviewing the Veteran's service treatment records, in a September 1954 service entrance medical examination report, the service examiner noted that the Veteran's spine and musculoskeletal system were normal.  

In respective March 1958 and October 1959 service chest X-ray reports, service examiners noted that chest X-rays were essentially negative.

In October 1961 service treatment records, service examiners reported treating the Veteran as a result of an automobile accident during which the Veteran was forced through an automobile's windshield, resulting in lacerations of the chin, tongue, and forehead, and loosening of the lower front teeth.  October 1961 service X-ray reports, to include skull films, chest X-rays, and abdominal films, were all noted to be normal.  

In a January 1963 service treatment record, a service examiner noted referring the Veteran to another doctor after the Veteran reported experiencing pains in the thoracic region of the chest, described as dull and lasting from noon until the end of the day, over the previous eight months.  Upon discussion with the doctor to which he referred, however, the Veteran only reported experiencing sharp pains in the frontal bone of the head.   

Subsequent service treatment records contain no notation indicating treatment or diagnosis for lumbar spine disorder symptomatology.  In an August 1963 service reenlistment medical examination report, a service examiner noted that the Veteran's spine and musculoskeletal system were normal.  In a May 1969 service discharge and reenlistment medical examination report, a service examiner noted that the Veteran's spine and musculoskeletal system were normal.  In an October 1973 medical examination report, provided at the Veteran's discharge from active service, a service examiner noted that the Veteran's spine and musculoskeletal system were normal.

Reviewing the post-service treatment records, in a September 1992 private treatment record, the Veteran reported being struck in the chest the previous day by a six by six while working.  The Veteran indicated that he had developed right-sided chest pain since the accident.  Upon reviewing a chest X-ray, the private examiners did not note any abnormalities of the spine.  The diagnosis was an uncomplicated right rib fracture.  

In a July 1993 private treatment record, the Veteran reported experiencing lumbar spine pain over the previous several weeks.  The Veteran indicated that he had injured his back five years prior to the examination while lifting a pump motor.  The VA examiner wrote that the Veteran did not report experiencing any back disorder symptomatology suggestive of a herniated disc.  

Upon examination, the July 1993 private examiner noted decreased range of motion of the lumbar spine secondary to pain.  The private examiner indicated that there was no scoliosis present, no midline tenderness, and tenderness over the SI joints bilaterally and over the right lateral hip area.  The diagnosis was a lumbar strain.  

In an August 1993 private treatment record, the Veteran reported experiencing continued low back disorder symptomatology.  The Veteran indicated that he had gone to the chiropractor without relief.  The Veteran stated that, despite the pain, he still used his tractor and cut wood. Upon examination, the private examiner noted that the Veteran had decreased flexibility of the back secondary to pain with point tenderness over the right lateral lumbar spinal group which reproduced his symptoms.  The private examiner reported that the Veteran's symptomatology did not correlate to that of a bony abnormality.  The private examiner diagnosed a lumbar strain.  

In another August 1993 private treatment record, the Veteran reported experiencing continuing low back pain.  The Veteran stated that he could not recall any recent back trauma, although he remembered injuring his back during a lifting accident several years prior to examination.  Upon examination, the private examiner noted that there were no signs to suggest disc disease.  The diagnosis was back pain.  

In an August 1993 private X-ray record, a private examiner noted that the Veteran had arthritic changes of the lumbar spine, including some large right hypertrophic calcification spurs involving L2 and L3.  The private examiner noted that the Veteran had not experienced a recent bone injury.  

In an additional August 1993 private treatment record, a private examiner noted that the Veteran reported experiencing pain in his mid-lumbar area after lifting a heavy object "some time ago."  The Veteran indicated that he had experienced several episodes of back pain.  Upon examination of X-rays, the private examiner noted bony bridges, most notably on the anterior and right side joining the L2 and L3 vertebral bodies; and evidence of generalized sacroiliac arthritis bilaterally, possibly related to an old injury with ligamentous stretching causing increased motion and wear.  

In a July 1994 private X-ray record, a private examiner noted severe lumbar spondylosis, most prominent at the L2-3 level on the right; and moderate thoracic spondylosis.  

In an April 1996 private treatment record, the Veteran reported feeling sharp pain in his right lateral back while lifting lumber as part of housecleaning chores.  The Veteran reported experiencing pain radiating down his right anterior leg over the patella region.  After an examination, the private examiner diagnosed sciatica of the right leg and rule out herniated pulposis.  

In a May 1996 private treatment record, the Veteran reported experiencing severe leg pain after lifting and hearing a pop.  A MRI showed no evidence of a herniated disc, but some degenerative joint disease.  The diagnosis was sciatica secondary to mild sacroiliitis versus degenerative joint disease.  

In an April 2009 lay statement, a fellow service member wrote that he had known the Veteran for approximately 30-plus years after both had retired from service.  Specifically, the fellow service member indicated that he first met the Veteran in 1978 and became close friends with him while playing golf on a daily basis.  The fellow service member reported observing a steady deteriorating arthritic condition over the years.  The fellow service member wrote the Veteran's arthritic condition was related to the Veteran's 20-plus years of service during which he served numerous tours aboard ships in cramped quarters.

During a March 2010 DRO hearing, the Veteran testified that, while he was recovering from the October 1961 in-service motor vehicle accident, a service examiner told him that he would have problems with his back later.  He said that, even just a few years after that accident, his back began "locking down" on him.  The Veteran stated that, while he was serving aboard the U.S.S. Northampton from approximately 1967 to 1970, he reported his back pain to service personnel.  The Veteran indicated that he did not actually retire from service in November 1973, the date of his discharge from active service, because the service department required former service members to serve 10 years in the reserves after discharge.  The Veteran stated that he really retired from service in 1978, when service personnel rejected him from further reserves service due to his service-connected hypertension.  The Veteran indicated that, although he experienced back pain after his November 1973 discharge from active service, he did not mention this fact during his 1978 service separation processing because the service personnel were discharging him due to his hypertension.  He reported that he could not do any physically demanding jobs after service due to his back pain, so he ended up returning to college and working in engineering with the Tennessee Valley Authority.  

In a September 2012 VA medical examination report, after an interview with the Veteran and a review of the records, a VA examiner noted that the Veteran reported experiencing back pain subsequent to the October 1961 in-service motor vehicle accident.  The VA examiner further noted that the Veteran was diagnosed as having arthritis in 1993.  After a physical examination, the VA examiner diagnosed the Veteran as having degenerative disc disease.  After reviewing the entire record of evidence, the VA examiner opined that the Veteran's currently diagnosed degenerative disc disease was less likely than not related to service or to any incident of service, to include the October 1961 motor vehicle accident.  The VA examiner noted that the X-rays performed immediately after the Veteran's in-service motor vehicle accident indicated that the Veteran's spine was normal.  The VA examiner further noted that the Veteran served after the accident on active duty until retirement and then worked for many years after.  The VA examiner concluded that the Veteran's current degenerative disc disease was likely age-related. 

Having reviewed the record of evidence, both lay and medical, the Board finds that the evidence weighs against the Veteran's claim for service connection for a lumbar spine disorder. 

First, the Board finds that the Veteran did not experience chronic lumbar spine disorder symptomatology during service or continuous lumbar spine disorder symptomatology since his November 1973 discharge from active service.  

The first medical record indicating treatment for lumbar spine disorder symptomatology included in the claims file is dated July 1993, over 29 years after the Veteran's discharge from active service.  In this record, the Veteran reported experiencing lumbar spine disorder symptomatology for only the previous five years, since approximately 1988.  In a subsequent August 1993 private treatment record, the Veteran reported experiencing lumbar spine disorder symptomatology since a lifting accident, not an automobile accident.  

The only evidence indicating that the Veteran experienced chronic lumbar spine disorder symptomatology during service or continuous lumbar spine disorder symptomatology after discharge from active service consists of either lay evidence submitted by the Veteran or lay statements made by the Veteran to VA personnel.  In this instance, the Veteran has offered evidence, to include personal testimony, indicating that he experienced lumbar spine disorder symptomatology after an in-service October 1961 automobile accident.  At the March 2010 DRO hearing, the Veteran specifically testified that a service examiner told him after the accident that he would experience back problems from that time forward.  The Veteran also told the DRO that his back began to lock up during his period of service aboard the U.S.S. Northampton from approximately 1967 to 1970.  The Veteran indicated that he had experienced continuous low back pain since service, affecting his ability to work.  The Veteran also submitted an April 2009 lay statement from a fellow service member who indicated that the Veteran had experienced a steady deterioration of an arthritic condition, presumably since their initial meeting in 1978.  

As the lay evidence submitted by the Veteran, indicating chronic in-service lumbar spine disorder symptomatology during service and continuous lumbar spine disorder symptomatology after service, is inconsistent with the other evidence of record, to include the Veteran's own statements contained therein, the Board finds that it lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).   

Initially, the Board notes that the Veteran's service treatment records contain no notation indicating treatment or diagnosis for a lumbar spine disorder.  Although the Veteran contends that a service examiner told him while he was recovering from the October 1961 accident that he would experience future low back disorder symptomatology, the service treatment records contain no notation indicating complaint of, diagnosis or treatment for lumbar spine disorder symptomatology immediately after the accident.  Specifically, the October 1961 service treatment records, written during the Veteran's two weeks of hospitalization following the accident, contain no notation indicating a report of or diagnosis for a lumbar spine disorder.  In the October 1961 service treatment records, written immediately after the accident, service examiners diagnosed the Veteran as having only lacerations of head arising from the accident and noted that spinal X-rays were normal.  The October 1961 service treatment records also contain daily nursing notes, written during the Veteran's hospitalization, detailing the Veteran's daily reports of his symptomatology during that period.  The Board notes that the October 1961 nursing notes contain no notation indicating that the Veteran reported experiencing any lumbar spine disorder symptomatology during his hospitalization.    

In a January 1963 service treatment record, written approximately 14 months after the accident, a service examiner noted that the Veteran reported experiencing pains in the thoracic region of the chest, described as dull and lasting from noon until the end of the day, over the previous eight months.  The Board notes that, even if the thoracic chest pains noted in the January 1963 service treatment record were to be considered as analogous to lumbar spine disorder symptomatology, the service treatment records contain no subsequent notation indicating treatment or diagnosis for such pains.  In fact, the January 1963 service treatment record indicates that the Veteran, in speaking to another service examiner the same day, reported experiencing only pains in his head.  In an August 1963 service reenlistment medical examination report, written approximately 22 months after the in-service automobile accident and seven months after the January 1963 service treatment record, a service examiner noted that the Veteran's spine and musculoskeletal system were normal.  

The Veteran has reported experiencing locking of his back while serving aboard the U.S.S. Northampton.  The Veteran specifically stated that he told service medical personnel aboard that ship that he had experienced low back disorder symptomatology.  Yet, the service treatment records, to include the records from the U.S.S. Northampton, indicate the Veteran sought treatment aboard that ship only for eye disorders and swelling of the extremities.  In fact, the service treatment records from the U.S.S. Northampton contain no notation indicating treatment, diagnosis, or complaint for lumbar spine disorder symptomatology during the Veteran's service aboard that ship.  In a May 1969 service discharge and reenlistment medical examination report, written during the Veteran's period of service aboard the U.S.S. Northampton, a service examiner noted that the Veteran's spine and musculoskeletal system were normal.  In an October 1973 medical examination report, provided at the Veteran's discharge from active service, a service examiner noted that the Veteran's spine and musculoskeletal system were normal.  Therefore, the Veteran's lay reports of chronic in-service lumbar spine disorder symptomatology following an October 1961 automobile accident are inconsistent with the other evidence of record, to include multiple service treatment records and service medical examination reports.  Therefore, the Board finds that the Veteran's lay reports of chronic in-service lumbar spine disorder symptomatology lack credibility.  See Caluza, 7 Vet. App. at 498.  The objective clinical findings in service, far more contemporaneous to the events in question, are entitled to greater weight as compared to contrary evidence offered many years later, long after the fact.  See Struck v. Brown, 9 Vet. App. 145 (1996).  This is especially true considering that the Veteran made many of those statements in the course of his treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board also finds that the Veteran did not experience continuous lumbar spine disorder symptomatology following service.  During his March 2010 hearing, the Veteran testified that he had experienced continuous lumbar spine disorder symptomatology since service of such severity that he could not perform jobs requiring physical labor.  The file contains no post-service treatment records dated prior to 1993.  And while this, alone, is not necessarily indicative of whether the Veteran had experienced continuous symptoms during the many intervening years, since the essence of continuity of symptomatology under 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment, it is nonetheless one of the factors, just not the only or sole factor, in making this determination.  The Board therefore, in the appropriate circumstance, may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence that demonstrated continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000). Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

As already noted, in a July 1993 record, written nearly 30 years after the Veteran's discharge from active service in November 1973, he reported having experienced lumbar spine disorder symptomatology only after an intercurrent accident lifting a pump motor in approximately 1988.  In an August 1993 private treatment record, a private examiner noted the Veteran reported experiencing pain in his mid-lumbar area after lifting a heavy object "some time ago."  In an additional August 1993 private treatment record, the Veteran reported that he could not remember experiencing any then recent low back pain, but recalled experiencing pain after a lifting accident several years prior.  In an April 1996 private treatment record, he reported experiencing lumbar spine disorder symptomatology after a then recent lifting accident.  In fact, the record contains no notation in any medical record or lay statement by him suggesting that he had experienced continuous low back pain or other relevant symptoms during his service written prior to his March 2009 claim for service connection for a lumbar spine disorder.  Therefore, as his recent statements are inconsistent with the other evidence of record, including statements 

he has made in years past, the Board finds that his recent statements alleging continuous lumbar spine disorder symptomatology since discharge from service lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); and Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make an express credibility finding regarding lay evidence).

In support of this claim, the Veteran also submitted the April 2009 lay statement from a fellow service member.  In this statement, the service member indicated that he had noticed a "steady deterioration of [the Veteran's] arthritic condition over the years."  Yet, the fellow service member indicated that he had only known the Veteran since 1978, more than four years after the Veteran's discharge from active service.  Therefore, taking the April 2009 lay statement at face value, the Board notes that it does not indicate the Veteran experienced continuous lumbar spine disorder symptomatology since the Veteran's November 1973 discharge from service.  Moreover, in the April 2009 lay statement, the service member indicates the Veteran experienced a steady deterioration of his lumbar spine disorder symptomatology since their first meeting.  In so saying, the fellow service member fails to mention or otherwise account for the various post-service lifting accidents that were noted by private examiners to have caused either new onset or aggravation of the Veteran's low back pain decades after his discharge from active service.  As the April 2009 lay statement both fails to indicate continuous lumbar spine disorder symptomatology since service or to consider and account for all of the relevant facts, the Board finds that it is not probative evidence in this matter.  See Madden, 125 F.3d at 1481.  Moreover, as the April 2009 lay statement indicates a steady deterioration of the Veteran's lumbar spine disorder without mentioning the noted onsets and/or exacerbations of back pain due to lifting accidents noted in the post-service treatment records, the Board finds that it is inconsistent with the other evidence of record and lacks credibility for this reason also.  See Caluza, at 498.

The Board also notes that the evidence weighs against finding that the Veteran's arthritis of the lumbar spine became manifest to a degree of 10 percent within one year from the date of termination of such service.  As explained above, the Board finds that the lay evidence, indicating that the Veteran experienced continuous lumbar spine disorder symptomatology since his discharge from service lacks credibility.  See id.  As noted above, the treatment records in evidence do not contain any notation indicating diagnosis for an arthritic disorder of the lumbar spine until many decades after service.  Therefore, the Board finds that the Veteran's lumbar spine arthritis disability is not presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309(a).  

Finally, the Board finds that the Veteran's lumbar spine disorder is not shown to be otherwise related to his service, to include any incident of his service.  During his March 2010 DRO hearing, he stated that a private examination report supported his contention that his lumbar spine disorder was related to his service.  Specifically, he indicated that, in an August 1993 private treatment record, a private examiner had stated that the Veteran had sacroiliac arthritis of the lumbar spine that may be related to an old injury.  The Veteran stated that this document sufficiently indicated a connection between his current lumbar spine arthritic disorder and service.

The Board however finds that the August 1993 private treatment record is insufficient evidence of a nexus between the Veteran's currently diagnosed arthritis of the lumbar spine and service.  Initially, although the August 1993 private examiner wrote that the Veteran's current back arthritis might be related to an old back injury, the private examiner never indicated that the injury in question occurred during service.  In fact, in the August 1993 private treatment record, the private examiner noted only one specific back injury that the Veteran had previously incurred and that was a "lifting accident," such as the ones noted to have occurred decades post-service in other treatment records.  Moreover, the Board notes that the August 1993 private examiner opinion, indicating that the Veteran's lumbar spine disorder may be related to an old injury, cannot be used to establish a nexus between the disorder and service as it was based entirely on examiner's speculation regarding the disorder's etiology.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence, which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Therefore, the August 1993 private treatment record, in itself, is not probative evidence regarding the etiology of the Veteran's claimed lumbar spine disorder.  

As noted above, in the September 2012 VA medical examination report, a VA examiner noted the Veteran's subjective reports of lumbar spine disorder symptomatology, specifically pain, following the October 1961 in-service accident.  The VA examiner further noted that the Veteran was diagnosed as having arthritis in 1993.  After a physical examination, the VA examiner diagnosed the Veteran as having degenerative disc disease.  After reviewing the entire record of evidence, the VA examiner opined that the Veteran's currently diagnosed degenerative disc disease was less likely than not related to service or to any incident of service, to include the motor vehicle accident.  The VA examiner noted that the X-rays performed at the time of the Veteran's in-service motor vehicle accident indicated that the Veteran's spine was normal.  The VA examiner further noted that the Veteran served after the accident on active duty until retirement and then worked for many years after.  The VA examiner concluded that the Veteran's current degenerative disc disease was likely age-related.  

By contrast, in the aforementioned April 2009 lay statement, a fellow service member wrote that wrote that the Veteran's lumbar spine disorder was related to the Veteran's 20-plus years of service, including numerous tours on board ships and cramped quarters.  The Board notes that the author of the April 2009 statement did not indicate that he had medical credentials or training.  Moreover, the fellow service member did not indicate that he relied on any clinical data in determining the etiology of the Veteran's lumbar spine disorder.  

As the September 2012 VA examiner wrote the September 2012 VA medical examination report after an interview with the Veteran, a medical examination, and a review of the claims file, and offered an opinion regarding the etiology of the Veteran's lumbar spine disorder, based on all evidence of record and his own medical knowledge, the Board finds the September 2012 VA medical examination report has much greater probative value in this matter than the April 2009 lay statement.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d) ;38 C.F.R. § 3.159(c)(4).  Therefore, the evidence weighs against a finding of a nexus between the Veteran's lumbar spine disorder and any incident in service.   

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a lumbar spine disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Hiatal Hernia

One initial point worth noting concerning this claim is that a recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  And although arthritis is one of the conditions identified in § 3.309(a) as chronic, per se, so relevant to the Veteran's claim concerning his low back or lumbar spine disorder, hiatal hernia is not.  He therefore cannot establish the required nexus in the case of his hiatal hernia through demonstration of continuity of symptomatology since his service.

The Veteran contends that he developed a hiatal hernia during service.  Specifically, the Veteran contends that he first experienced hiatal hernia symptomatology during service beginning in about 1973 and continuing until the present.  

Having reviewed the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs against a grant of service connection for a hiatal hernia.  

Reviewing the evidence of record, in a September 1954 service entrance medical examination report, a service examiner noted that the Veteran's abdomen and viscera (to include hernias) were normal.  

As noted above, in a January 1963 service treatment record, the Veteran reported experiencing thoracic chest pains over the previous eight months.  Yet, upon examination later the same day by a different examiner, the Veteran only reported experiencing pains in the head.  The service treatment records contain no further notation indicating diagnosis or treatment for chest pains.  

The Veteran was provided with subsequent service medical examinations on multiple occasions after the January 1963 report of chest pains.  Specifically, the Veteran was provided with a medical examination in August 1963 (at reenlistment), May 1969 (at reenlistment), and finally in October 1973 (at discharge).  On each of the respective service medical examination reports, a service examiner noted that the Veteran's abdomen and viscera (to include hernias) were normal. 

Reviewing the post-service treatment records, in a December 1993 private treatment record, the Veteran reported experiencing chest pain on the way back from Chattanooga.  The Veteran described the pain as a substernal ache radiating into the arms.  The Veteran reported no associated nausea, vomiting, or diaphoresis.  The Veteran indicated that he had experienced a similar episode the previous Friday which had awakened him.  The Veteran stated that the pain on that occasion was a little more severe, but was also substernal in nature.  The diagnosis was chest pain.  

In a March 1994 private X-ray record, a private examiner noted no organomegaly, abnormal soft tissue masses, pathologic calcifications, or abnormality of bowel gas pattern in the Veteran's abdomen.  

In a July 1994 private X-ray record, a private examiner noted that the Veteran had reported experiencing severe stomach and abdomen pain.  Upon review of an X-ray, the private examiner noted a rounded mass density in the left upper quadrant with the appearance of a fluid-filled stomach and a possible large stone within the gallbladder.  

In a February 1995 private treatment record, a private examiner noted that an upper GI series was normal.  

In an additional February 1995 private treatment record, the Veteran reported experiencing recurrent substernal chest discomfort that appeared to be nonexertional.  The private examiner noted that a stress test and upper GI series were both normal.  The private examiner indicated his belief that the chest pain had a gastrointestinal etiology.  

In a February 1996 private treatment record, the Veteran reported experiencing continuing episodes of mid-epigastric abdominal pain coming up into the chest.  The diagnosis was non-cardiac chest pain.  

In an August 1998 private treatment record, the Veteran reported experiencing mid-epigastric discomfort.  After an examination, the private examiner diagnosed a hiatal hernia.  

Subsequent private treatment records indicate treatment for a hiatal hernia and gastroesophageal reflux disease (GERD), controlled by medication.  

At the March 2010 DRO hearing, the Veteran testified that he experienced hiatal hernia symptomatology during service in about 1963, when John F. Kennedy was elected.  The Veteran specifically indicated that, as President Kennedy ordered service personnel to complete a certain number of exercises for fitness purposes, the Veteran started to perform sit-ups as part of his regular duties.  In doing so, the Veteran noticed an object he described as being akin to a "tennis ball that pops up right there in the abdomen."  The Veteran stated that he still had the same growth today. 

In a September 2012 VA medical examination report, the Veteran reported being diagnosed with a hiatal hernia in 1998.  The Veteran stated that he had treated the disorder with over the counter medication since that time.  The Veteran indicated that he experienced both pyrosis (heartburn) and reflux.  After an interview and review of the evidence, the VA examiner diagnosed a hiatal hernia, with onset in 1996, and GERD, with onset in the 1970s.  

Having reviewed the evidence, the September 2012 VA examiner concluded that the Veteran's diagnosed hiatal hernia disorder was less likely than not related to service.  In explaining this conclusion, the VA examiner noted that the Veteran reported finding a tennis-ball sized lump in his abdomen while performing sit-ups from a lying position during service and further stated that he experienced the same lump today.  Based on a review of the record and his own medical experience, the Veteran stated that it was his opinion that the "lump" described by the Veteran was not a hiatal hernia, but a weakness of the abdominal muscles.  The VA examiner noted that a hiatal hernia was diagnosed with an upper GI scope and such a disorder was diagnosed in 1998.  The VA examiner concluded that the Veteran has experienced a hiatal hernia since 1998, but said hernia was not related to the lump he experienced in service.

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against a grant of the claim of service connection for the Veteran's claimed hiatal hernia disorder.  The Veteran contends that he has experienced a hiatal hernia since 1963.  Yet, service treatment records contain no notation indicating diagnosis or treatment for a hiatal hernia.  The record contains no indication of treatment of any in-service symptomatology normally associated with a hiatal hernia, except for a single January 1963 service treatment record in which the Veteran reported experiencing thoracic chest pains for the previous eight months.  Of note, the January 1963 service treatment record also indicates that, having been referred to see another examiner the same day, the Veteran did not report experiencing any chest pains to the second service examiner.  Moreover, in multiple service medical examination reports written after the January 1963 service treatment record, service examiners found that the Veteran's abdomen and viscera were normal.  Furthermore, the post-service treatment records contain no notation for symptomatology associated with a hiatal hernia until 1993 and no diagnosis for that disorder until 1998, more than 24 years after the Veteran's November 1973 discharge from service.  

Essentially, the Veteran claims that he developed a lump in his abdomen, apparently only noticeable while he is performing sit-ups, during service in 1963 and that this lump is actually the hiatal hernia first diagnosed in 1998.  Of note, the presence of the lump is the only "hiatal hernia" symptomatology the Veteran claims to have experienced either chronically during service or continually after service.  In the September 2012 VA medical examination report, the VA examiner noted reviewing the entire evidence of record.  Having done so, the VA examiner found that the Veteran's diagnosed hiatal hernia was less likely than not related to service.  In explaining this conclusion, the VA examiner stated that the Veteran did not develop his actual hiatal hernia until decades after service.  In determining the etiology of the Veteran's "lump," the VA examiner stated that it was, in his medical opinion, a weakness in the abdominal wall and not the diagnosed hiatal hernia.  As the September 2012 VA examiner based his opinion on all evidence of record, both lay and medical, and his own medical knowledge, the Board finds the September 2012 VA medical examination report has much great probative value in this matter.  See Prejean, 13 Vet. App. at 448 (2000); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the evidence weighs against a finding of a nexus between the Veteran's lumbar spine disorder and any incident in service.   

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection a hiatal hernia and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for a low back or lumbar spine disorder is denied.  

Service connection for a hiatal hernia also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


